Citation Nr: 0842700	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease (DDD) with degenerative joint 
disease (DJD), lumbar spine, and if so, entitlement to 
service connection for same.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
carpal tunnel syndrome, right wrist, and if so, entitlement 
to service connection for same.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975, from August 1975 to August 1977, and from January 1979 
to January 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened and 
denied the veteran's previously denied claims of entitlement 
to service connection for DDD with DJD, lumbar spine, and for 
carpal tunnel syndrome, right wrist.  The veteran's claims of 
entitlement to service connection for DDD with DJD, lumbar 
spine, and for carpal tunnel syndrome, right wrist, were 
previously denied by the RO in an October 2002 decision, 
mailed to the veteran in November 2002.  

In October 2008, the veteran testified via videoconference 
before the undersigned, seated at the Board's Central Office 
in Washington, D.C.  A transcript of the hearing has been 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for DDD with DJD, lumbar spine, and for carpal tunnel 
syndrome, right wrist, were previously denied in an October 
2002 rating decision.  The veteran was notified of that 
decision by mail in November 2002 but failed to perfect a 
timely appeal.  The decision became final.

2.  The evidence as to the veteran's claim of entitlement to 
service connection for DDD with DJD, lumbar spine, received 
since the last final denial in October 2002 is new, in that 
it is not cumulative and was not previously considered by 
decision makers, and it is also material because it raises a 
reasonable possibility of substantiating the veteran's claim.

3.  The evidence as to the veteran's claim of entitlement to 
service connection for carpal tunnel syndrome, right wrist, 
received since the last final denial in October 2002 is new, 
in that it is not cumulative and was not previously 
considered by decision makers, and it is also material 
because it raises a reasonable possibility of substantiating 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, mailed to the veteran 
in November 2002, that denied the veteran's claims of 
entitlement to service connection for DDD with DJD, lumbar 
spine, and for carpal tunnel syndrome, right wrist, is final.  
38 U.S.C.A.          § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for DDD with DJD, 
lumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for carpal tunnel 
syndrome, right wrist.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 
2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:        (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in January 2002 was sent to the claimant.  
The VCAA letter fully satisfies the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  See Pelegrini II.

In addition, as this case involves new and material evidence, 
the Board notes that VCAA letters to the claimant dated in 
July 2004 and September 2005 satisfied the directives of Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

A July 2008 VCAA letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in September 2002 
as a base-line examination for all body systems, to include 
the veteran's spine and joints.    

The veteran has not indicated that he was seen regarding his 
DDD with DJD, lumbar spine, or his carpal tunnel syndrome, 
right wrist, by any other provider or at any other time than 
the treatment reflected in the current medical records on 
file.  Therefore, the veteran's service treatment records and 
all identified and authorized post-service treatment records 
available and relevant to the issues on appeal have been 
requested or obtained.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA, after the 
aforementioned VA examinations have been conducted.

New and Material Evidence

Service connection for DDD with DJD, lumbar spine, and for 
carpal tunnel syndrome, right wrist, was previously denied in 
an October 2002 rating decision.  Although the RO reopened 
and subsequently denied the claims, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnet v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

The claims of entitlement to service connection for DDD with 
DJD, lumbar spine, and for carpal tunnel syndrome, right 
wrist, may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claims in 
September 2005, in the form of a Statement in Support of 
Claim, accompanied by documentation submitted by the veteran 
as new and material evidence.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment 
records, post-service treatment records, report of VA 
examination dated in September 2002, and the veteran's own 
statements.  The RO found that there was no current evidence 
that indicated treatment for a lumbar spine condition, or for 
carpal tunnel syndrome of either wrist, and that there was no 
current evidence that degenerative changes of the veteran's 
lumbar spine and either wrist manifested to a compensable 
degree within one year of separation from service.  The 
veteran's claims of entitlement to service connection for DDD 
with DJD, lumbar spine, and for carpal tunnel syndrome, right 
wrist, were denied.  

Newly received evidence since October 2002 included 
additional service treatment records, post-service private 
and VA treatment records, the veteran's own statements, the 
veteran's August 2006 Notice of Disagreement, the veteran's 
July 2007 Substantive Appeal, and the transcript of the Board 
hearing held in October 2008.

The veteran applied to reopen his claims of entitlement to 
service connection for DDD with DJD, lumbar spine, and for 
carpal tunnel syndrome, right wrist, in September 2005.  The 
Board finds that the evidence as to the veteran's claims of 
entitlement to service connection for DDD with DJD, lumbar 
spine, and for carpal tunnel syndrome, right wrist, received 
since the last final decision in October 2002 is, in part, 
not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claims.

As to the veteran's claims of entitlement to service 
connection for DDD with DJD, lumbar spine, and for carpal 
tunnel syndrome, right wrist, this new evidence, specifically 
the veteran's post-service private treatment records and 
testimony before the Board, was not previously considered by 
agency decision makers, nor is it cumulative or redundant.  
This is evidence that is material, as it could demonstrate 
symptomology of DDD with DJD, lumbar spine, and carpal tunnel 
syndrome, right wrist during the veteran's period of active 
service.  Thus, this new evidence relates to an unestablished 
fact necessary to substantiate the claims, and raises a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.303.  New evidence is sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claims of entitlement to service connection 
for DDD with DJD, lumbar spine, and for carpal tunnel 
syndrome, right wrist, are reopened. 

As discussed above, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claims de novo.  See Jackson.  In 
this case, the Board heard the veteran's testimony as to the 
issues of entitlement to service connection for DDD with DJD, 
lumbar spine, and for carpal tunnel syndrome, right wrist, 
without further analysis as to whether new and material 
evidence had been received.  Thus, in essence, the Board 
concurred with the RO's April 2006 determination that new and 
material evidence to reopen the veteran's previously denied 
claims of entitlement to service connection for DDD with DJD, 
lumbar spine, and for carpal tunnel syndrome, right wrist, 
had been received.  

As the Board has determined that new and material evidence 
has been submitted as to the veteran's claims of entitlement 
to DDD with DJD, lumbar spine, and for carpal tunnel 
syndrome, right wrist, it is necessary to consider whether 
the appellant would be prejudiced by the Board proceeding to 
a decision on the merits.  In this case, the statement of the 
case dated in June 2007 provided the appellant with the laws 
and regulations pertaining to consideration of the claims on 
the merits.  Additionally, the appellant provided arguments 
addressing his claims on the merits in his October 2008 
hearing before the Board.  Given that the appellant had 
adequate notice of the applicable regulations, the Board 
finds that the veteran would not be prejudiced by the Board's 
review of the merits of the claims at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

ORDER

The claim of entitlement to service connection for DDD with 
DJD, lumbar spine, is reopened, and to this extent only, the 
appeal is granted.  

The claim of entitlement to service connection for carpal 
tunnel syndrome, right wrist, is reopened, and to this extent 
only, the appeal is granted.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

At the time of the October 2008 hearing before the Board, the 
veteran stated that he had applied for Social Security 
disability benefits.  It appears that the veteran's Social 
Security disability benefits claim has not been associated 
with the claims file.  Records associated with the veteran's 
Social Security disability benefits claim may include 
evidence pertinent to his claims of entitlement to service 
connection for DDD with DJD, lumbar spine, and carpal tunnel 
syndrome, right wrist.  Because VA is on notice that there 
are additional records that may be applicable to the 
veteran's claims and because these records may be of use in 
deciding the claims, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's Social 
Security disability benefits claim.  

2.  Readjudicate the claims of 
entitlement to service connection for 
DDD with DJD, lumbar spine, and carpal 
tunnel syndrome, right wrist, 
considering the evidence contained in 
the veteran's Social Security 
disability benefits claim as well as 
any additional evidence added to the 
record.  If the action remains adverse 
to the veteran, provide the veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


